            Case 2:15-cr-00334-APG-NJK Document 95 Filed 11/10/20 Page 1 of 4



 1   RUSSELL E. MARSH, ESQUIRE
     Nevada Bar No. 11198
 2   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   Email: russ@wmllawlv.com
     Attorney for Reginald Lee Weaver
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10
     UNITED STATES OF AMERICA, )
11                                 )
           Plaintiff,              )
12                                 )
                   vs.             )             CASE NO. 2:15-CR-00334-APG-NJK
13                                 )
     REGINALD LEE WEAVER,          )
14                                 )
           Defendant.              )
15   ______________________________)
16                       UNOPPOSED MOTION FOR STATUS HEARING
17          Defendant REGINALD LEE WEAVER, through his counsel, RUSSELL E. MARSH,
18   ESQUIRE, WRIGHT MARSH & LEVY, hereby moves this Court for a status hearing for the
19   purpose of appointing counsel and setting this case for resentencing. In further support of this
20   motion, Defendant states as follows:
21          1.     Following a revocation hearing on September 6, 2019, Mr. Weaver was sentenced
22   by this Court to 21 months of imprisonment, followed by 10 years of supervised release. (ECF Nos.
23   78, 79).
24          2.     Mr. Weaver appealed from this judgment. (ECF No. 80). On September 26, 2019,
25   Russell E. Marsh was appointed as counsel for Mr. Weaver on appeal. (ECF No. 85). On August
26   10, 2020, Mr. Marsh was appointed CJA counsel before the district court. (ECF No. 92).
27          3.     On October 23, 2020, a panel of Ninth Circuit Court of Appeals issued an Order
28   vacating the district court’s judgment and remanding the case. (ECF No. 93 at 3).
            Case 2:15-cr-00334-APG-NJK Document 95 Filed 11/10/20 Page 2 of 4



 1          4.      Mr. Weaver requests that this Court set this matter for a status hearing to set this
 2   matter for resentencing and to determine any other steps needed in this case
 3          5.      Undersigned counsel has contacted the U.S. Attorney’s office regarding this request.
 4   The government does not oppose this request.
 5          WHEREFORE, Mr. Weaver requests that this case be scheduled for a status hearing as soon
 6   as possible.
 7          Dated this 5th day of November, 2020.
 8                                                Respectfully submitted,
 9                                                WRIGHT STANISH & WINCKLER
10
                                                  BY          /s/ Russell E. Marsh
11                                                     RUSSELL E. MARSH, ESQUIRE
                                                       Attorney for Reginald Lee Weaver
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     2
            Case 2:15-cr-00334-APG-NJK Document 95 Filed 11/10/20 Page 3 of 4



 1                                     CERTIFICATE OF SERVICE
 2           I HEREBY CERTIFY that on the 5th day of November, 2020, I caused a copy of the
 3   foregoing MOTION FOR STATUS HEARING to be served via the Court’s CM/ECF electronic
 4   filing system addressed to all parties on the e-service list.
 5
 6
                                                     BY    /s/ Debbie Caroselli
 7                                                     An employee of Wright Marsh & Levy
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        3
            Case 2:15-cr-00334-APG-NJK Document 95 Filed 11/10/20 Page 4 of 4



 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA, )
                                   )
 5         Plaintiff,              )              CASE NO. 2:15-CR-00334-APG-NJK
                                   )
 6                 vs.             )
                                   )              ORDER
 7   REGINALD LEE WEAVER,          )
                                   )
 8         Defendant.              )
     ______________________________)
 9
10          Based on the Motion brought by the Defendant, Reginald Lee Weaver, and good cause
11   appearing, this matter is set for a status hearing for the purposes of appointing counsel and other
12   matters on November 12, 2020, at 10:30 a.m. by video-conference.
13
14   DATED: November 10, 2020                     _____________________________________________
                                                  ANDREW P. GORDON
15                                                United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
